MEMORANDUM **
In these consolidated petitions, Luz Maria Cabrera and her husband Jose Julio Cabrera Sanabria, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen, because the BIA considered petitioners’ evidence regarding then* daughter’s health and acted within its broad discretion in determining that petitioners failed to demonstrate that the evidence was unavailable at the time of their removal hearing. See 8 C.F.R. §§ 1003.2(a), (c)(1); see also Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005); Franco-Rosendo v. Gonzales, 454 F.3d 965, 966-67 (9th Cir.2006).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.